DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 NOV 2020 has been entered. Claims 2-4, 6, 8-19 remain pending in the application. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, line 7, “and to tabulate” should read --and tabulate--.
In claim 14, line 13, “returning” should read --return--. 
In claim 14, line 20, “returning” should read --return--.  
In claim 14, line 32, “display information item Id(n) .” should read --display information item Id(n).--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: where the step for receiving “voting data” from in claim 14, lines 6-9, what the index “n” stands for in claim 14, lines 6-32, and “receiving devices” in claim 19, line 2. Especially, the ambiguity in the index “n” makes Ra(n), t(n), Id(n), A(n), and Di(n) ambiguous.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “a request to perform a transmission operation concerning .
Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a query" in line 19.  It is unclear if this is same as “a query” in lines 11-12.
Claim 14 recites the limitation "a transmission operation" in line 22.  It is unclear if this is same as “a transmission operation” in line 18.
Claim 14 recites the limitation "a respective transmission signal" in line 26.  It is unclear if this is same as “a respective transmission signal” in line 14.
Claim 17 recites the limitation "the indicia" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claims 2-4, 6, and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 2-4, 6, and 8-19 are drawn to a system which is within the four statutory categories (i.e. a machine). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 2-4, 6, and 8-19 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claim 14:
Claim 14 is drawn to an abstract idea without significantly more. The claims recite receiving voting data during the event and tabulating a respective ranking Ra(n) of each entrant based on received voting data prior to a time t(n), defining respective address information item A(n) for time t(n), storing respective display information item Id(n) for time t(n) in a distribution device memory, providing the respective address information item A(n) to the controller, returning to that particular receiving terminal the respective display information 
The limitations of receiving voting data during the event and tabulating a respective ranking Ra(n) of each entrant based on received voting data prior to a time t(n), defining respective address information item A(n) for time t(n), storing respective display information item Id(n) for time t(n), 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – distribution device, controller, transmitter, receiving terminals, and encoding/decoding. The distribution device, controller, transmitter, receiving terminals, and encoding/decoding are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than 
With respect to claims 2-4, 6, 8-13, and 15-19:
Dependent claims 2-4, 6, 8-13, and 15-19 include additional limitations, for example, number of votes, numerical value based on sales of goods, and further linking, setting, transmitting, tabulating, storing, defining, outputting, and retrieving, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)); or Applying the judicial exception with, or by 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-4, 6, 8-13, and 15-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foroutan (US 8655715 B2; hereinafter Foroutan) in view of Von Kohorn (US 20010003099 A1; hereinafter Von Kohorn).
With respect to claim 14:
	Foroutan teaches A system for providing information to viewers of an event and promoting interactive engagement by said viewers with the event, the event having a plurality of entrants, the provided information related to said entrants, the system comprising 
a distribution device, a controller, a transmitter in a place where the event is held, and a plurality of receiving terminals; (By disclosing, the transmission (transmitter) can be directly to the end-user 120 from the contest server module 200 (distribution device), can be indirect from the contest server module 200 to the provider 110, and then to the end-user 120, or can be indirect through a third party such as a third party software provider, internet service provider, cable provider, broadcast provider, online promotions site, and the like (not shown). The end user (receiving terminals), along with producers and experts who participate in the contest, are voters in the contest. In addition, an administration module (controller) permits TPICS administrators to have control over the scope, permissions, and general functionality of a TPICS system. Also, Public Contest means that YCN will list this provider's contest on the YCN's directory of live contests, whereby YCN visitors other than those forwarded by the provider's own web site can visit this contest and vote. Therefore, the visitors can visit the live contests and vote remotely. Surely, the transmitter is in the venue, and Foroutan teaches a distributed system. See at least Foroutan: Abstract; col. 5, lines 7-16; col. 9, lines 40-51; col. 44, lines 6-22)
the distribution device comprising a computing device configured to (i) receive voting data during the event and to tabulate a respective ranking Ra(n) of each entrant based on received voting data prior to a time t(n), a respective display information item Id(n) comprising the entrant rankings Ra(n), (ii) define respective address information item A(n) for time t(n); (iii) store respective display information item Id(n) for time t(n) in a distribution device memory, (iv) provide the respective address information item A(n) to the controller, and (v) in response to a query received from a particular receiving terminal and indicating address information item A(n) returning to that particular receiving terminal the respective display information item Id(n) corresponding to the address information A(n); (By disclosing, the expert review module provides a distributed expert review system for detailed review of media content, where the expert review (Id(n)) can be provided directly to the producer of the content (A(n)), or the expert review can be used to filter (tabulate) content for inclusion in a multi-stage contest. In addition, one embodiment includes a producer submission module 235 for submission of content, and an expert review module 290 for review, ranking (Ra(n)) and filtering of content. Also, the provider (or, alternatively, in one embodiment the TPICS administrator 130) can set a starting time for the contest 210, the length of the entire contest 210, the length of individual contest rounds, and, in one embodiment, time windows (t(n)) for end-users to vote in the contest 210. 
the controller comprising a computing device configured to (i) in response to receipt of address information item A(n) from the distribution device link the received address information item A(n) to a corresponding identification information item Di(n) and signal the transmitter to perform a transmission operation concerning the corresponding identification item Di(n), and (ii) in response to receipt of a query received from a particular receiving terminal indicating identification information item Di(n) returning to that particular receiving terminal the information item A(n) linked to the identification information item Di(n); (By disclosing, the resulting expert review data 725 may contain, for example, some combination of producer information, the content or a reference to the content, content information including the content genre, expert information, and the expert review itself. The completed expert review 725 typically contains at least one aspect score 722, a quantitative ranking that can be used to compare various expert reviews of various content. If TPICS is configured to optionally (signal the transmitter to perform a transmission operation) or always send a copy of the expert review to the content producer, a producer content review page 930 is forwarded the expert This start page includes personalized content, addresses the user by name and offers a short list of links (A(n) linked to Di(n)), primarily to TPICS pages and functions available to registered consumer/fan users. Registered consumer users/fans (fans) can vote in the contest, whereby a fan user also participates in the monthly sweepstakes. See at least Foroutan: col. 19, lines 16-30; col. 27, lines 12-21; col. 40, lines 36-54)
the transmitter configured to transmit in response to a request to perform a transmission operation concerning identification item Di(n),… and transmit the respective transmission signal; (By disclosing, the resulting contest 210 is then transmitted as a completed contest form, via a network, to the end-user 120 (or in one embodiment, an expert or producer participating in contest voting as well) (Di(n)). The transmission can be directly to the end-user 120 from the contest server module 200, can be indirect from the contest server module 200 to the provider 110, and then to the end-user 120, or can be indirect through a third party such as a third party software provider, internet service provider, cable 
each of the plurality of receiving terminals comprising a computing device having a memory and a display and being configured to (i) receive a respective transmission signal from the transmitter and …, (ii) store the extracted identification information item Di(n) in the receiving terminal memory, (iii) query the controller for linked address information for the identification item Di(n) and receive linked address information item A(n) from the controller in response, (iv) retrieve display information item Id(n) using the address information item A(n), and (v) output on the display the received display information item Id(n) . (As stated above and by disclosing, users such as producers, experts, administrators, and consumer users interact with TPICS through any network-enabled connection to the Internet, in one embodiment a computer with a web browser (internal memory) and a connection to the Internet. In addition, a web server may access a template web page, including logic such as can be formed with CGI scripts, or another scripting language, and may execute such scripts whenever it receives a request for the template web page. The scripts may include queries (identification item) to a database to retrieve 
	However, Foroutan does not teach …encode the identification information item Di(n) in a respective transmission signal, and …decode the received transmission signal to extract the identification information item Di(n) contained therein.
	Von Kohorn, directed to evaluation of responses of participatory broadcast audience with prediction of winning contestants and thus in the same field of endeavor, teaches
…encode the identification information item Di(n) in a respective transmission signal (By disclosing, in the context of transmitting response criteria, for example, on an audio frequency, the use of the term "encoding" is intended to include various forms of signal coding as well as a transmission of signals. See at least Von Kohorn: paragraph(s) [0102] & [0221])
…decode the received transmission signal to extract the identification information item Di(n) contained therein (By disclosing, the decoder 342 decodes the start signal and applies the start signal via the OR circuit 354 to initiate timing in the timing unit 336, the start signal proceeding through the timing unit 336 to the control logic unit 350 to initiate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for interactive contests of Foroutan to incorporate the evaluation of responses of participatory broadcast audience with prediction of winning contestants teachings of Von Kohorn for the benefit of facilitating entry of the large number of responses, as well as to evaluate and authenticate the responses. (See at least Von Kohorn: paragraph(s) [0031])
With respect to claim 2:
	Foroutan and Von Kohorn teach the system according to claim 14, as stated above.
Foroutan further teaches wherein the received voting data comprises received votes for the entrant in the entertainment. (By disclosing, if a work, in the contest phase, receives more votes than other competing works, and/or the work survives all elimination rounds, then the work is declared the winner. See at least Foroutan: col. 14, lines 15-53; col. 16, lines 10-21)
With respect to claim 3:
	Foroutan and Von Kohorn teach the system according to claim 14, as stated above.
wherein the received voting data comprises a numerical value based on sales of goods related to the entrant in the entertainment. (By disclosing, the contestant detail form includes a contestant photo 1610 and contestant detailed information 1600. Provider customizations such as a customer logo 1400 can advantageously be included. Additionally, such a detail form can include, for example, media or products for sale through a purchase link 1620 to an e-commerce server 270, or links to a provider service or third party service such as the contestant's web page, interactive television channel, online store, and the like. See at least Foroutan: col. 19, lines 16-31; col. 37, lines 8-20)
With respect to claim 4:
	Foroutan and Von Kohorn teach the system according to claim 14, as stated above.
Foroutan further teaches wherein the received voting data comprises a numerical value based on the number of votes to the entrant in the entertainment and sales of goods related to the entrant in the entertainment. (As stated above with respect to claims 2 and 3, see at least Foroutan: col. 14, lines 15-53; col. 19, lines 16-31; col. 24, lines 11-18; col. 37, lines 8-20)
With respect to claims 6 and 11-13:
	Foroutan and Von Kohorn teach the system according to claim 14, 2, 3, or 4, respectively, as stated above.

wherein the controller is configured to set a plurality of identification information items to be linked to a plurality of address information items, respectively, (By disclosing, when a fan or artist producer submits a song for the first time, the user will be prompted to enter the email address of an artist who referred the new artist producer to this embodiment of TPICS. See at least Foroutan: col. 30, lines 6-26. See also at least Von Kohorn: paragraph(s) [0509])
wherein the transmitter is configured to transmit in order a plurality of transmission signals …, and (By disclosing, each end-user has one or more votes or one or more weighted preferences to give to a plurality of contestants (i.e. an end-user has five votes to distribute in any way among ten contestants, or an end-user can select his preferences in a group of ten contestants by placing them in preference order, for example). See at least Foroutan: col. 9, lines 40-51; col. 10, lines 29-47)
wherein the controller is configured to link the identification information item that is indicated by a latest transmission signal the transmitter transmits to the address information item corresponding to the latest display information item. (As stated above with respect to claim 5, see at least 
Von Kohorn, in the same field of endeavor, further teaches …encoded from the plurality of identification information items. (By disclosing, in the context of transmitting response criteria, for example, on an audio frequency, the use of the term "encoding" is intended to include various forms of signal coding as well as a transmission of signals. See at least Von Kohorn: paragraph(s) [0102] & [0221])
With respect to claims 8-10:
	Foroutan and Von Kohorn teach the system according to claim 2, 3, or 4, respectively, as stated above.
Foroutan further teaches wherein the controller is configured to link the identification information to the address information item corresponding to the latest display information item. (As stated above with respect to claim 1, see at least Foroutan: col. 7, line 59 through col. 8, line 14; col. 26, line 58 through col. 27, line 11; col. 19, lines 16-30; col. 40, lines 36-54)
With respect to claim 15:
	Foroutan and Von Kohorn teach the system according to claim 14, as stated above.
	Foroutan further teaches wherein the distribution device is configured to periodically for a plurality of respective times t(n), n>=1, (i) tabulate a respective ranking Ra(n), store respective display information item Id(n), define and store respective address information item A(n), and provide the respective address information item A(n) to the controller. (By disclosing, the expert review module 290 collects reviewed work until a selected number of works have been reviewed or until a selected period of time (t(n), n>=1) has passed. In a submission filtering phase, a submission filtering module 740 uses an adjustable filter criteria (tabulate), such as top review score, to automatically select and forward to a contest server 200 certain of the submitted and reviewed works. See at least Foroutan: col. 12, line 49 through col. 13, line 6)
With respect to claim 16:
	Foroutan and Von Kohorn teach the system according to claim 14, as stated above.
	Foroutan further teaches wherein each respective receiving terminal is further configured to output on the respective display indicia associated with at least a most recently received address information item, and retrieve the respective display information item for a particular address in response to selection of indicia by a user of the respective receiving terminal. (By disclosing, the TPICS contest server module 200 serves any number of contest elements. These elements include graphics, text, page formatting (indicia), audio-visual works 
With respect to claim 17:
	Foroutan and Von Kohorn teach the system according to claim 15, as stated above.
	Foroutan further teaches wherein the indicia comprises selectable icons, each icon associated with respective received address information items. (By disclosing, the resulting expert review data 725 may contain, for example, some combination of producer information, the content or a reference to the content, content information including the content genre, expert information, and the expert review itself. See at least Foroutan: col. 19, lines 16-31)
With respect to claim 18:
	Foroutan and Von Kohorn teach the system according to claim 14, as stated above.
	Foroutan further teaches wherein the receiving terminal is further configured to output at least one of a visual, audible, or vibrating signal in response to receipt of a new address information item from the controller. (By disclosing, an end-user 120 expresses a preference for a contestant by voting 
With respect to claim 19:
	Foroutan and Von Kohorn teach the system according to claim 14, as stated above.
	Foroutan further teaches wherein the distribution device receives the voting data from receiving devices. (By disclosing, any combination of producers, experts and consumer users can be given access to voting in the contest, by the administrative user, and the weight of producer votes, expert votes, and consumer votes is adjustable. See at least Foroutan: col. 2, lines 14-23; col. 14, lines 25-29)

Response to Arguments
In response to applicant’s argument that claim 14 recites a specific computer network architecture and interaction protocol that operates to make vote-based ranking data indirectly available to receiving terminals via a multi-step sequence whereby receiving terminals are made aware that new voting results are available at the distribution device without any direct communication between the distribution device and the receiving terminals, it is noted that the computing devices for 
In response to applicant’s argument that the invention as recited in claim 14 provides a novel and distributed system for making vote-based rankings of entrants in an event indirectly available to a plurality of receiving terminals in communication with a transmitter in a venue of the event, it is noted that Foroutan teaches a public contest, in which the system list the provider’s contest on the directory of live contests, so that the remote visitors can visit the live contests and vote remotely. That is, the transmitter is in the venue, and Foroutan teaches a distributed system. (See at least Foroutan: col. 44, lines 6-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper et al. (US 20150220948 A1) teaches ON-SITE ELECTION METHOD AND APPARATUS, allowing customers to vote to determine if the trivia game will be based on current events, sports, TV shows, or some other genre.
Alman et al. (US20140206449A1) teaches online skill competition system with competitive consumer judging and method.
Earley et al. (US9635426B2) teaches method and apparatus for batch voting on live broadcasts.
Hatamian et al. (US20080098417A1) teaches that viewer participatory television shows in conjuction with a system and method for real-time data collection and statistical assessment.
Lockton (US20070028272A1) teaches live television show utilizing real-time input from a viewing audience.
Blumberg (US 20110242325 A1) teaches corporate and entertainment management interactive system using a computer network.
Savage et al. (US 20080000970 A1) teaches system and method for network-based talent contest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685